Citation Nr: 0302341	
Decision Date: 02/06/03    Archive Date: 02/19/03	

DOCKET NO.  95-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the appeal for additional development in 
October 1997 and November 1999.  


FINDING OF FACT

The veteran has PTSD that was caused by inservice experience 
as a medic treating severely injured persons.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans' Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case informing them of the governing legal criteria, the 
evidence necessary to establish the veteran's claim, 
evidentiary development under the VCAA, the evidence 
considered, and the reasons for the denial of his claim.  In 
essence the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Private and 
VA treatment records have been obtained and the veteran has 
been afforded multiple VA examinations and a personal 
hearing.  In light of the Board's decision herein, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

There is competent medical evidence that the veteran 
currently has PTSD.  Reports of January 1994, May 1999, and 
January 2000 VA psychiatric examinations all reflect that the 
veteran has PTSD.  VA treatment records and private medical 
records also reflect diagnoses that include PTSD.  

The January 1994 VA psychiatric examination, and March 1994 
supplement thereto, indicate that it is more probable than 
not that the veteran has PTSD and that his PTSD is related to 
his reported inservice stressors.  The May 1999 VA 
psychiatric examination also associates the diagnosis of PTSD 
with inservice stressors reported by the veteran.  The report 
of the January 2000 VA psychiatric examination diagnoses PTSD 
and indicates that the diagnosis is based upon the veteran's 
reports regarding inservice stressors.  It indicates that if 
these reports are correct, then the current diagnosis of PTSD 
is related to the claimed stressors.

The veteran has consistently reported that his stressors 
involve his work in his medical occupational specialty as a 
medic in Germany.  He reports that this work included 
performing duties that required he treat persons who had been 
severely injured and who were experiencing loss of blood.

Attempts to verify incidents, that the veteran has reported, 
have resulted in negative responses regarding verification of 
specific incidents.  His service personnel records reflect 
unequivocally that he was assigned as a medical corpsman for 
approximately five weeks while in Germany and the veteran 
indicates that this assignment continued although there is 
some conflict then with the personnel records.  In the 
initial rating decision the RO conceded that the veteran 
worked approximately five weeks in emergency room duty 
according to his personnel records.  

The veteran's military occupational specialty description, as 
supplied by the U.S. Armed Services Center for Research of 
Unit Records, reflects that the tasks of a medical specialist 
include field and emergency medical care.  This type of care 
would include controlling bleeding and establishing and 
maintaining airways and protecting wounds.  It would also 
include examining patients to determine the extent of injury 
or nature of illness and administering emergency treatment 
for injuries and wounds.

In light of the relatively recent decision in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), holding that a veteran's 
allegations of enemy rocket attacks are credibly supported by 
evidence that the veteran's unit was present when rocket 
attacks occurred, the Board concludes that, by analogy, it is 
at least as likely as not that the veteran performed the 
duties of his military occupational specialty that involved 
treatment of injured persons that required emergency 
treatment for injuries and wounds and controlling of bleeding 
while he was assigned to emergency room duty.  

Having concluded that it is at least as likely as not that 
the veteran performed the duties of treating persons for 
injuries involving bleeding and it was his report of these 
events to medical doctors that resulted in their concluding 
that he has PTSD as a result of these events, the Board 
concludes that it is at least as likely as not that the 
veteran currently has PTSD as a result of stressors he 
experienced during his active service.  In resolving all 
doubt in the veteran's behalf, service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

